Exhibit 10.5

SECOND AMENDED AND RESTATED

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

BETWEEN

SOLAR CAPITAL LTD.

AND

SOLAR CAPITAL PARTNERS, LLC

Agreement (this “Agreement”) made this 2nd day of November 2017, by and between
SOLAR CAPITAL LTD., a Maryland corporation (“Company”), and SOLAR CAPITAL
PARTNERS, LLC, a Delaware limited liability company (the “Adviser”).

WHEREAS, the Company is a closed-end management investment company that has
elected to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

WHEREAS, the Company and the Adviser are parties to the first amended and
restated investment advisory and management agreement, dated August 2, 2016, by
and between the Company and the Adviser (the “Prior Agreement”);

WHEREAS, the Company and the Adviser desire to amend and restate the Prior
Agreement in order to lower the Base Management Fee (defined below) payable by
the Company to the Adviser hereunder from 2.0% per annum to 1.75% per annum, to
be effective as of January 1, 2018, and to set forth the terms and conditions
for the continued provision by the Adviser of investment advisory services to
the Company; and

WHEREAS, the Company’s board of directors has determined that such amendment and
restatement will not result in any increase in fees charged to the Company and
will not affect the quality and level of service to be provided by the Adviser
to the Company.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

(a) The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form N-2 (File No. 333-148734)
initially filed on January 18, 2008 (as the same shall be amended from time to
time, the “Registration Statement”); (ii) in accordance with all other
applicable federal and state laws, rules and regulations, and the Company’s
charter and by-laws as the same shall be amended from time to time; and (iii) in
accordance with the Investment Company Act. Without limiting the generality of
the foregoing, the Adviser shall, during the term and subject to the provisions
of this Agreement, (i) determine the composition of the portfolio of the
Company, the nature and timing of the changes therein and the manner of
implementing such changes; (ii) identify, evaluate and negotiate the structure
of the investments made by the Company; (iii) close and monitor the Company’s
investments; (iv) determine the securities and other assets that the Company
will purchase, retain, or sell; (v) perform due diligence on prospective
portfolio companies; and (vi) provide the Company with such other investment
advisory, research and related services as the Company may, from time to time,
reasonably require for the investment of its funds. Subject to the supervision
of the Board, the Adviser shall

 

1



--------------------------------------------------------------------------------

have the power and authority on behalf of the Company to effectuate its
investment decisions for the Company, including the execution and delivery of
all documents relating to the Company’s investments and the placing of orders
for other purchase or sale transactions on behalf of the Company. In the event
that the Company determines to acquire debt financing, the Adviser will arrange
for such financing on the Company’s behalf, subject to the oversight and
approval of the Board. If it is necessary for the Adviser to make investments on
behalf of the Company through a special purpose vehicle, the Adviser shall have
authority to create or arrange for the creation of such special purpose vehicle
and to make such investments through such special purpose vehicle (in accordance
with the Investment Company Act).

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Company
shall be responsible for any compensation payable to any Sub-Adviser. Any
sub-advisory agreement entered into by the Adviser shall be in accordance with
the requirements of the Investment Company Act and other applicable federal and
state law.

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

(e) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
with respect to the Company’s portfolio transactions and shall render to the
Board such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

2. Company’s Responsibilities and Expenses Payable by the Company.

All investment professionals of the Adviser and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all other costs and
expenses of its operations, administration and transactions, including (without
limitation) those relating to: organization and offering; calculating the
Company’s net asset value (including the cost and expenses of any independent
valuation firm); expenses incurred by the Adviser payable to third parties,
including agents, consultants or other advisors, in monitoring financial and
legal affairs for the Company and in providing administrative services,
monitoring the Company’s investments and performing due diligence on its
prospective portfolio companies; interest payable on debt, if any, incurred to
finance the Company’s investments; sales and purchases of the Company’s common
stock and other securities; investment advisory and management fees;
administration fees, if any, payable under the Administration Agreement between
the Company and Solar Capital Management, LLC (the “Administrator”), the
Company’s administrator; fees payable to third parties, including agents,
consultants or other advisors, relating to, or associated with, evaluating and
making investments; transfer agent and custodial fees; federal and state
registration fees; all costs of registration and listing the Company’s shares on
any securities exchange; federal, state and local taxes; independent Directors’
fees and expenses; costs of preparing and filing reports or

 

2



--------------------------------------------------------------------------------

other documents required by the Securities and Exchange Commission; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the Company’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
the Company or the Administrator in connection with administering the Company’s
business, including payments under the Administration Agreement between the
Company and the Administrator based upon the Company’s allocable portion of the
Administrator’s overhead in performing its obligations under the Administration
Agreement, including rent and the allocable portion of the cost of the Company’s
chief compliance officer and chief financial officer and their respective
staffs.

 

3. Compensation of the Adviser.

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct. To the extent
permitted by applicable law, the Adviser may elect, or the Company may adopt a
deferred compensation plan pursuant to which the Adviser may elect, to defer all
or a portion of its fees hereunder for a specified period of time.

(a) For the year ending December 31, 2017, the Base Management Fee shall be
calculated at an annual rate of 2.00% of the Company’s gross assets, excluding
temporary assets acquired at the end of each fiscal quarter for purposes of
preserving investment flexibility for the next fiscal quarter. Effective as of
January 1, 2018, the Base Management Fee shall be calculated at an annual rate
of 1.75% of the Company’s gross assets, excluding temporary assets acquired at
the end of each fiscal quarter for purposes of preserving investment flexibility
for the next fiscal quarter. Temporary assets include, but are not limited to,
U.S. treasury bills, other short-term U.S. government or government agency
securities, repurchase agreements or cash borrowings.

(b) For services rendered under this agreement, the Base Management Fee will be
payable quarterly in arrears. The Base Management Fee will be calculated based
on the average value of the Company’s gross assets at the end of the two most
recently completed calendar quarters, and appropriately adjusted for any share
issuances or repurchases during the current calendar quarter. Base Management
Fees for any partial month or quarter will be appropriately pro-rated.

(c) The Incentive Fee shall consist of two parts, as follows:

 

  (i)

One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter. For this purpose, pre-Incentive Fee net investment income means
interest income, dividend income and any other income (including any other fees
(other than fees for providing managerial assistance), such as commitment,
origination, structuring, diligence and consulting fees and fees for providing
significant managerial assistance or other fees that the Company receives from
portfolio companies) accrued by the Company during the calendar quarter, minus
the Company’s operating expenses for the quarter (including the Base Management
Fee, expenses payable under the Administration Agreement to the Administrator,
and any interest expense and dividends paid on any issued and outstanding
preferred stock, but excluding the Incentive Fee). Pre-Incentive Fee net
investment income includes, in the case of investments with a deferred interest
feature (such as original issue discount, debt instruments with pay in kind
interest and zero coupon securities), accrued income that we have not yet
received in cash. Pre-Incentive Fee net investment income does not include any
realized capital gains, realized capital losses or unrealized capital
appreciation or depreciation. Pre-Incentive Fee net investment income, expressed
as a rate of return on the value of the Company’s net assets at the end of the
immediately preceding calendar quarter, will be compared to a “hurdle rate” of
1.75% per quarter (7.00% annualized). The Company’s

 

3



--------------------------------------------------------------------------------

  net investment income used to calculate this part of the Incentive Fee is also
included in the amount of its gross assets used to calculate the 2.00% base
management fee. The Company will pay the Adviser an Incentive Fee with respect
to the Company’s pre-Incentive Fee net investment income in each calendar
quarter as follows: (1) no Incentive Fee in any calendar quarter in which the
Company’s pre-Incentive Fee net investment income does not exceed the hurdle
rate of 1.75%; (2) 100% of the Company’s pre-Incentive Fee net investment income
with respect to that portion of such pre-Incentive Fee net investment income, if
any, that exceeds the hurdle rate but is less than 2.1875% in any calendar
quarter (8.75% annualized); this portion of the pre-Incentive Fee net investment
income (which exceeds the hurdle but is less than 2.1875%) is referred to herein
as the “catch-up.” The “catch-up” is meant to provide the Adviser with 20% of
the Company’s pre-Incentive Fee net investment income as if a hurdle did not
apply if this net investment income exceeds 2.1875% in any calendar quarter; and
(3) 20% of the amount of the Company’s pre-Incentive Fee net investment income,
if any, that exceeds 2.1875% in any calendar quarter (8.75% annualized) payable
to the Adviser (once the hurdle is reached and the catch-up is achieved, 20% of
all pre-Incentive Fee investment income thereafter is allocated to the Adviser).
These calculations will be appropriately pro-rated for any period of less than
three months and adjusted for any share issuances or repurchases during the
relevant quarter.

 

  (ii) The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing on December 31,
2007, and will equal 20.0% of the Company’s realized capital gains, if any, on a
cumulative basis from inception through the end of each calendar year, computed
net of all realized capital losses and unrealized capital depreciation on a
cumulative basis, less the amount of any previously paid capital gain Incentive
Fees, with respect to each of the investments in the Company’s portfolio;
provided that the Incentive Fee determined as of December 31, 2007 will be
calculated for a period of shorter than twelve calendar months to take into
account any realized capital gains computed net of all realized capital losses
and unrealized capital depreciation from inception. In the event that this
Agreement shall terminate as of a date that is not a calendar year end, the
termination date shall be treated as though it were a calendar year end for
purposes of calculating and paying a Capital Gains Fee.

Examples of Quarterly Incentive Fee Calculation

Example 1: Income Related Portion of Incentive Fee (*):

Alternative 1

Assumptions

Investment income (including interest, dividends, fees, etc.) = 1.25%

Hurdle rate (1) = 1.75%

Management fee (2) = 0.50%

Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 0.55%

Pre-incentive net investment income does not exceed hurdle rate, therefore there
is no Incentive Fee.

Alternative 2

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.70%

Hurdle rate (1) = 1.75%

 

4



--------------------------------------------------------------------------------

Management fee (2) = 0.50%

Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 2.00%

Incentive Fee = 100% × pre-Incentive Fee net investment income, subject to the
“catch-up” (4)

= 100% × (2.00% – 1.75%)

= 0.25%

Alternative 3

Assumptions

Investment income (including interest, dividends, fees, etc.) = 3.00%

Hurdle rate (1) = 1.75%

Management fee (2) = 0.50%

Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%

Pre-Incentive Fee net investment income

(investment income – (management fee + other expenses)) = 2.30%

Incentive Fee = 20% × pre-Incentive Fee net investment income, subject to
“catch-up” (4)

Incentive Fee = 100% × “catch-up” + (20% × (pre-Incentive Fee net investment
income – 2.1875%))

Catch-up = 2.1875% – 1.75% = 0.4375%

Incentive Fee = (100% × 0.4375%) + (20% × (2.3% – 2.1875%))

= 0.4375% + (20% × 0.1125%)

= 0.4375% + 0.0225%

= 0.46%

 

(1) Represents 7.0% annualized hurdle rate.

(2) Represents 2.0% annualized management fee.

(3) Excludes organizational and offering expenses.

(4) The “catch-up” provision is intended to provide our investment adviser with
an Incentive Fee of 20% on all of our pre-Incentive Fee net investment income as
if a hurdle rate did not apply when our net investment income exceeds 2.1875% in
any calendar quarter.

(*) The hypothetical amount of pre-Incentive Fee net investment income shown is
based on a percentage of total net assets.

Example 2: Capital Gains Portion of Incentive Fee:

Alternative 1:

Assumptions

 

  •   Year 1: $20 million investment made in Company A (“Investment A”), and
$30 million investment made in Company B (“Investment B”)

 

  •   Year 2: Investment A sold for $50 million and fair market value (“FMV”) of
Investment B determined to be $32 million

 

5



--------------------------------------------------------------------------------

  •   Year 3: FMV of Investment B determined to be $25 million

 

  •   Year 4: Investment B sold for $31 million

The capital gains portion of the Incentive Fee would be:

 

  •   Year 1: None

 

  •   Year 2: Capital gains Incentive Fee of $6 million ($30 million realized
capital gains on sale of Investment A multiplied by 20%)

 

  •   Year 3: None

$5 million (20% multiplied by ($30 million cumulative capital gains less
$5 million cumulative capital depreciation)) less $6 million (previous capital
gains fee paid in Year 2)

 

  •   Year 4: Capital Gains Fee of $200,000

$6.2 million ($31 million cumulative realized capital gains multiplied by 20%)
less $6 million (Capital Gains Fee taken in Year 2)

Alternative 2

Assumptions

 

  •   Year 1: $20 million investment made in Company A (“Investment A”),
$30 million investment made in Company B (“Investment B”) and $25 million
investment made in Company C (“Investment C”)

 

  •   Year 2: Investment A sold for $50 million, FMV of Investment B determined
to be $25 million and FMV of Investment C determined to be $25 million

 

  •   Year 3: FMV of Investment B determined to be $27 million and Investment C
sold for $30 million

 

  •   Year 4: FMV of Investment B determined to be $35 million

 

  •   Year 5: Investment B sold for $20 million

The Capital Gains Fee, if any, would be:

 

  •   Year 1: None

 

  •   Year 2: $5 million Capital Gains Fee

20% multiplied by $25 million ($30 million realized capital gains on Investment
A less unrealized capital depreciation on Investment B)

 

  •   Year 3: $1.4 million Capital Gains Fee (1)

$6.4 million (20% multiplied by $32 million ($35 million cumulative realized
capital gains less $3 million unrealized capital depreciation)) less $5 million
Capital Gains Fee received in Year 2

 

  •   Year 4: None

 

  •   Year 5: None

$5 million (20% multiplied by $25 million (cumulative realized capital gains of
$35 million less realized capital losses of $10 million)) less $6.4 million
cumulative Capital Gains Fee paid in Year 2 and Year 3

 

(1) As illustrated in Year 3 of Alternative 1 above, if Solar Capital were to be
wound up on a date other than December 31st of any year, Solar Capital may have
paid aggregate capital gain Incentive Fees that are more than the amount of such
fees that would be payable if Solar Capital had been wound up on December 31 of
such year.

 

6



--------------------------------------------------------------------------------

4. Covenants of the Adviser.

The Adviser agrees that its activities will at all times be in compliance in all
material respects with all applicable federal and state laws governing its
operations and investments.

 

5. Excess Brokerage Commissions.

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

 

6. Limitations on the Employment of the Adviser.

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

7. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

 

8. Limitation of Liability of the Adviser; Indemnification.

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member and the Administrator and
any affiliated person thereof to the extent they are providing services for or
otherwise acting

 

7



--------------------------------------------------------------------------------

on behalf of the Adviser, Administrator or the Company) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner and the Administrator, each of whom shall be
deemed a third party beneficiary hereof) (collectively, the “Indemnified
Parties”) and hold them harmless from and against all damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and amounts reasonably
paid in settlement) incurred by the Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
(including an action or suit by or in the right of the Company or its security
holders) arising out of or otherwise based upon the performance of any of the
Adviser’s duties or obligations under this Agreement or otherwise as an
investment adviser of the Company. Notwithstanding the preceding sentence of
this Section 8 to the contrary, nothing contained herein shall protect or be
deemed to protect the Indemnified Parties against or entitle or be deemed to
entitle the Indemnified Parties to indemnification in respect of, any liability
to the Company or its security holders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Adviser’s duties or by reason of the
reckless disregard of the Adviser’s duties and obligations under this Agreement
(as the same shall be determined in accordance with the Investment Company Act
and any interpretations or guidance by the Securities and Exchange Commission or
its staff thereunder).

 

9. Effectiveness, Duration and Termination of Agreement.

(a) This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days’ written notice, by the vote of a majority
of the outstanding voting securities of the Company or by the vote of the
Company’s Directors or by the Adviser. The provisions of Section 8 of this
Agreement shall remain in full force and effect, and the Adviser shall remain
entitled to the benefits thereof, notwithstanding any termination of this
Agreement. Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Section 3 through the date of termination or expiration and Section 8 shall
continue in force and effect and apply to the Adviser and its representatives as
and to the extent applicable.

(b) This Agreement shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by
(A) the vote of the Board, or by the vote of a majority of the outstanding
voting securities of the Company and (B) the vote of a majority of the Company’s
Directors who are not parties to this Agreement or “interested persons” (as such
term is defined in Section 2(a)(19) of the Investment Company Act) of any such
party, in accordance with the requirements of the Investment Company Act.

(c) This Agreement will automatically terminate in the event of its “assignment”
(as such term is defined for purposes of Section 15(a)(4) of the Investment
Company Act).

 

10. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

11. Amendments.

This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

 

8



--------------------------------------------------------------------------------

12. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of New York and in accordance with the applicable provisions of the
Investment Company Act. In such case, to the extent the applicable laws of the
State of New York, or any of the provisions herein, conflict with the provisions
of the Investment Company Act, the latter shall control.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

SOLAR CAPITAL LTD. By:  

/s/ Michael S. Gross

  Name: Michael S. Gross   Title: Chief Executive Officer, President, Chairman
of the Board and Director

 

SOLAR CAPITAL PARTNERS, LLC By:  

/s/ Michael S. Gross

  Name: Michael S. Gross   Title: Managing Member

 

10